Interim Decision #1914

MATTER OF GUERRA
In Bond Proceedings
A-13460457
Decided by Board October 17, 1968
lacks jurisdiction to entertain an appeal
from a bond determination under 8 CFR 242.2(b), where the alien is
being held in custody after having failed to appear for deportation.

The Board of Immigration Appeals

ON BEHALF or RESPONDENT: Constantine N. Bangles, Esquire
69 west Washington Street
Chicago, Illinois 60602
(Memorandum filed)

This appeal takes issue with the actions of the District Director in issuing a warrant on August 8, 1968 for the arrest and
detention of the alien and requiring the alien to be released
under bond in the amount of $3,500.
On June 24, 1968 the alien, native of Libya and citizen of Italy,
was the subject of deportation proceedings brought under section
241(a) (2) of the Immigration and Nationality Act. The respondent requested the privilege of voluntary departure which was denied by the special inquiry officer on the finding that the respondent was not a person of good moral character. No appeal was
taken from those findings. Upon the decision of the special inquiry officer finding that the respondent should be deported, the
Immigration Service served upon the respondent notice on Form
1-294 as to the country to which deportation had been directed
and on August 2, 1968 the Service further notified the respondent
of the departure arrangements made for his deportation. Failing
to surrender himself for deportation, the instant warrant of deportation was issued and on September 23, 1968 the alien was
brought into the custody of the Service.
The attorney for the alien states that the requirement of a
bond in the amount of $3,500 or the requirement of a bond for
the release of said alien is unreasonable, inequitable and is excessive. Counsel for the alien further requested the alien's release on

40

Interim Decision #1914
his recognizance and for other and further relief as the Board of
Immigration Appeals may see fit to grant herein.
We are called upon to decide whether we have jurisdiction to
accept the appeal in the instant matter. Pursuant to S CPR
242.2(b), a District Director ... "May exercise the authority ...

to continue or detain an alien in, or release him from, custody, to
determine whether an alien shall be released under bond, and the
amount thereof if any ... The alien may appeal to the Board of
Immigration Appeals from any such determination. The foregoing provisions concerning notice, reporting and appeal shall not
apply when the Service notifies the alien that it is ready to execute the prder of deportation and takes him into custody for that
purpose." (Emphasis supplied.) The warrant of arrest and the
subsequent confinement came after the alien had failed to appear

for deportation and as a consequence we are prohibited from assuming jurisdiction in the instant matter.
ORDER: it is ordered that the appeal be and the same is hereby
dismissed.

41

